Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/27/2022 amendment/responses in the application of TSAI et al. for “METHOD AND APPARATUS FOR DYNAMIC PHYSICAL DOWNLIK CONTROL CHANNEL MONITORING IN MOBILE COMMUNICATIONS” filed 10/01/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 11, 13-14, 16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RYOO et al. (US 2019/0082355 A1), hereinafter RYOO.

Regarding claim 1, RYOO discloses a method (performed by any of the UEs, see figure 3), comprising: 
receiving, by a processor of an apparatus, a switching group configuration indicating a group of serving cells which are bundled, the group of serving cells comprising a first serving cell and one or more other serving cell (the LTE base station 307 may transmit a cell configuration message that includes information on a plurality of cells for the cell configuration to each terminal (S320), see ¶ 0066 and figure 3; the LTE base station or the LAA base station may transmit an RRC configuration message to each terminal (S400). That is, the LTE or LAA base station may transmit a cell configuration message that includes information on a home cell for the terminal and candidate cells, see ¶ 0072); 
receiving, by the processor, a first configuration and a second configuration (receiving configuration for LTE cell and configuration for LAA cells, see ¶ 0072); 
performing, by the processor, control signal monitoring according to the first configuration (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); and 
applying, by the processor, the switching to all serving cells within the group of serving cells according to the indication associated with the first serving cell to switch from the first configuration to the second configuration on the one or more other serving cells of the group of serving cells (receiving data on the second cell, see claim 1). 

Regarding claim 3, RYOO discloses the indication comprises a switching flag in a downlink control information (DCI) received from the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell, see claim 1). 
Regarding claim 4, RYOO discloses the indication comprises expiration of a timer (the base station may control terminal 3 305 to selectively operate a return timer, see ¶ 0069).
Regarding claim 6, RYOO discloses the indication comprises detection of a physical downlink control channel (PDCCH) (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell, claim 1). 
Regarding claim 11, RYOO discloses an apparatus (any of the UEs, see figure 3), comprising: 
a transceiver which, during operation, wirelessly communicates with a plurality of network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: receiving, by a processor of an apparatus, a switching group configuration indicating from a cell (receiving from the configuration messages from the base station, see figures 3-4); 
receiving, by a processor of an apparatus, a switching group configuration indicating a group of serving cells which are bundled, the group of serving cells comprising a first serving cell and one or more other serving cell (the LTE base station 307 may transmit a cell configuration message that includes information on a plurality of cells for the cell configuration to each terminal (S320), see ¶ 0066 and figure 3; the LTE base station or the LAA base station may transmit an RRC configuration message to each terminal (S400). That is, the LTE or LAA base station may transmit a cell configuration message that includes information on a home cell for the terminal and candidate cells, see ¶ 0072); 
receiving, by the processor, a first configuration and a second configuration (receiving configuration for LTE cell and configuration for LAA cells, see ¶ 0072); 
performing, by the processor, control signal monitoring according to the first configuration (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); and 
applying, by the processor, the switching to all serving cells within the group of serving cells according to the indication associated with the first serving cell to switch from the first configuration to the second configuration on the one or more other serving cells of the group of serving cells (receiving data on the second cell, see claim 1). 

Regarding claim 13, RYOO discloses the indication comprises a switching flag in a downlink control information (DCI) received from the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell, see claim 1).
Regarding claim 14, RYOO discloses the indication comprises expiration of a timer (the base station may control terminal 3 305 to selectively operate a return timer, see ¶ 0069).
Regarding claim 16, RYOO discloses the indication comprises detection of a physical downlink control channel (PDCCH) (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO in view of TIIROLA et al. (US 2022/0239424 A1), hereinafter TIIROLA.
Regarding claim 2, RYOO fails to disclose the first configuration comprises a first group of search space set, and wherein the second configuration comprises a second group of search space set.  
In the same field of endeavor, TIIROLA discloses a client device may be configured to operate according to a plurality of search space configurations. A first search space configuration may be used to discover control data containing a single downlink control information block. A second search space configuration, which the client device may monitor in parallel with the first search space configuration, may be used to discover control data containing multiple downlink control information blocks. The second search space configuration may advantageously enable transmission and reception of multiple downlink control information blocks in single carrier signal. This provides for example the benefit of improved peak-to-average power ratio of the generated signal, which enables to improve reception performance at cell edge. A network node may dynamically switch between transmitting downlink control information according to the first and second search space configurations, for example single-DCI and multi-DCI, respectively. This provides for example the benefit of improved flexibility in the transmission system (see figure 1 and  ¶ 0024).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TIIROLA’s teaching in the device taught by RYOO for configurating the user equipment with multiple serving cells. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO further in view of XIONG et al.  (US 2019/0313383 A1), hereinafter XIONG.
Regarding claims 5 and 15, RYOO fails to disclose the indication comprises an ending of an indicated duration of a channel occupancy time (COT). 	In the same field of endeavor, XIONG discloses that the UE is configured with multiple PDCCH monitoring window including maximum channel occupancy time, where the PDCCH monitoring window configuration can be applicable to a set of search spaces that a UE is supposed to monitor (see ¶ 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XIONG’s teaching in the network taught by RYOO for dynamically configuring the PDCCH monitoring windows for UE. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO in view of XI et al. (US 2020/0288479 A1), hereinafter XI.
Regarding claims 7 and 17, RYOO fails to disclose transmitting, by the processor, a capability report to indicate a support of joint search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by RYOO to assist the network node when configurating the UEs it serves. 

Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO in view of XI.
Regarding claim 8, RYOO discloses a method (any of the UEs, see figure 3), comprising: 
transmitting, by a processor of an apparatus, a capability report (see ¶ 0028, 0074) to indicate  group switching, multiple serving cells involving the apparatus switching from one configuration to another configuration on all serving cells in a group of serving cells upon determining to apply the switching based on an indication associated with one serving cell among of a plurality of serving cells in the group of serving cells (the terminal may transmit Radio Frequency (RF) capability information (S500). The RF capability information may include information about the number of cells that can be aggregated in the case where the terminal in the related art performs the CA operation in the LTE communication system. The terminal may receive the RRC configuration message from the base station (S550). The terminal may receive the cell configuration message that includes information about a home cell for the terminal and candidate cells, see ¶ 0074); 
receiving, by the processor, a first configuration and a second configuration (receiving configuration for LTE cell and configuration for LAA cells, see ¶ 0072); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); and 
performing, by the processor, control signal monitoring according to the first configuration (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1). 
RYOO fails to explicitly disclose transmitting a capability report to indicate a support of search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by the RYOO to assist the network node when configurating the UEs it serves. 

Regarding claim 9, RYOO discloses the support comprises a support of search space set group switching with a downlink control information (DCI) monitoring, or a support of search space set group switching with a physical downlink control channel (PDCCH) decoding (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1).
Regarding claim 10, XI discloses the support comprises a search space set group switching delay (timing delay for switching, see ¶ 0102). 

	Regarding claim 18, RYOO discloses an apparatus (any of the UEs, see figure 3), comprising: 
	a transceiver which, during operation, wirelessly communicates with a plurality of network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: 
transmitting, by a processor of an apparatus, a capability report (see ¶ 0028, 0074) to indicate  group switching, multiple serving cells involving the apparatus switching from one configuration to another configuration on all serving cells in a group of serving cells upon determining to apply the switching based on an indication associated with one serving cell among of a plurality of serving cells in the group of serving cells (the terminal may transmit Radio Frequency (RF) capability information (S500). The RF capability information may include information about the number of cells that can be aggregated in the case where the terminal in the related art performs the CA operation in the LTE communication system. The terminal may receive the RRC configuration message from the base station (S550). The terminal may receive the cell configuration message that includes information about a home cell for the terminal and candidate cells, see ¶ 0074); 
receiving, by the processor, a first configuration and a second configuration (receiving configuration for LTE cell and configuration for LAA cells, see ¶ 0072); 
determining, by the processor, to switch to the second configuration on a first serving cell of the group of serving cells according to an indication associated with the first serving cell (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1); and 
performing, by the processor, control signal monitoring according to the first configuration (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1). 
RYOO fails to explicitly disclose transmitting a capability report to indicate a support of search space set group switching. 
In the same field of endeavor, XI discloses that a wireless device transmits capability report to the serving station for configuration of the UE (see ¶ 0093, 0102, 0107). 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement XI’s teaching of reporting the UE’s capability to the network node in the network taught by the RYOO to assist the network node when configurating the UEs it serves. 

Regarding claim 19, RYOO discloses the support comprises a support of search space set group switching with a downlink control information (DCI) monitoring, or a support of search space set group switching with a physical downlink control channel (PDCCH) decoding (receiving, from the base station, downlink control information (DCI) indicating a switch from the first cell to a second cell corresponding to a second frequency for receiving data, on a physical downlink control channel (PDCCH), see claim 1).
Regarding claim 20, XI discloses the support comprises a search space set group switching delay (timing delay for switching, see ¶ 0102). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                                                                                                                                   /BOB A PHUNKULH/Primary Examiner, Art Unit 2412